DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species B, figs. 4-9, claims 1, 3-8, 10, 14 and 16-19, in the reply filed on 3/12/21 is acknowledged.
Claims 2, 9, 11-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/21.
Claim 10 depends from withdrawn claim 9 so it is also withdrawn.
Claims 1-19 are pending and claims 2, 9-13 and 15 are withdrawn.
Claims 1, 3-8, 14 and 16-19 are subject to examination at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 7, line 10, replace “the above insulating film” with –the insulating film— or –said insulating film—to help clarify antecedent basis.
In claim 8, lines 4-5, the limitation “a second wiring line including the reflective electrode, the transparent electrode and films between the reflective electrode and the transparent electrode” is indefinite.  The limitation suggests the second wiring line also includes the active layers of the OLED.  It is unclear how the second wiring also includes the active layers of the OLED since it is suppose to be simply a wire, not an emission element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The following limitation in claim 14 does not appear to further limit claims 1 and 8:  wherein the second wiring line includes the second conductive film formed in a layer identical to the layer of the first conductive film.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al., US Publication No. 2011/0140138 A1 (from the IDS).

Ko anticipates:
Claim 1:  An organic EL display device comprising (see fig. 1): 
	an organic EL layer (140b, 140c); 
	a reflective electrode (110) including a first reflective film; 
	a transparent electrode (150) disposed opposite to the reflective electrode with the organic EL layer interposed between the reflective electrode and the transparent electrode; and 
	a first protection film (131/121 in SP2; 133/132 in SP3) disposed on the reflective electrode and arranged between the reflective electrode and the organic EL layer, 
para. [0001] – [0128], figs. 1-3D.

Claim 3:  The organic EL display device according to claim 1, further comprising: 
	an edge cover (135)  of a lattice pattern covering edges of the reflective electrodes (110). formed being aligned in a matrix shape, 
	wherein the frame-shaped portion (131/121 in SP2; 133/132 in SP3) is covered by the edge cover (135), fig. 1.

Claim 19:  The organic EL display device according to claim 1, wherein the first protection film is formed of ITO or IZO, para. [0054].


Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al., US Publication No. 2009/0179560 A1 (from the IDS).

	Chun anticipates:
Claim 1:  An organic EL display device comprising (see fig. 9): 
	an organic EL layer (112); 
	a reflective electrode (110) including a first reflective film (110b); 

	a first protection film (114) disposed on the reflective electrode and arranged between the reflective electrode and the organic EL layer, 
	wherein the first protection film (114) includes a frame-shaped portion (114) surrounding a periphery of the organic EL layer in a frame shape, and an opening (e.g. opening 109a shown in fig. 8) surrounded by the frame-shaped portion or a thin film portion surrounded by the frame-shaped portion and having a film thickness thinner than a film thickness of the frame-shaped portion.  See Chun at para. [0001] – [0057], figs. 1-13.

Claim 3:  The organic EL display device according to claim 1, further comprising: 
	an edge cover (109) of a lattice pattern covering edges of the reflective electrodes (110) formed being aligned in a matrix shape, 
	wherein the frame-shaped portion (114) is covered by the edge cover (109), fig. 9.

Claim 4:  The organic EL display device according to claim 3,Preliminary Amendment Page 5 of 10 wherein a side surface of the edge cover (109) in contact with the organic EL layer (112) and a side surface of the frame-shaped portions (114) in contact with the organic EL layer (112)constitute a continuous plane, fig. 9.

Claim 6:  The organic EL display device according to claim 1, 
	wherein the reflective electrode (110) includes a first conductive film (110c) disposed on an opposite side of the first reflective film (110b) to a side on which the organic EL layer is disposed (112), and 
	the first protection film (114) has a film thickness thicker than a film thickness of the first conductive film (110c), fig. 9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied to claim 1 above.

	Regarding claim 5:
	Ko teaches all the limitations of claim 1 above, and further teaches:

Claim 5:  The organic EL display device according to claim 1, 
	(see fig. 1) wherein the reflective electrode (110 may be a laminate of ITO/Ag/ITO at para. [0048]) further includes a first etching stopper layer (e.g. the upper layer of ITO can be an etch stopper layer), and 
	the first etching stopper layer (e.g. upper layer of ITO) is formed between the first reflective film (Ag) and the first protection film (131/121 in SP2; 133/132 in SP3)…

	Ko is silent the etching stopper layer “is formed of a material having a higher etching tolerability against an etching solution used at a time of pattern-forming the first protection film than a material of the first protection film”.
	However, it is inherent or obvious to one of ordinary skill in the art that in Ko the first etching stopper of ITO material “is formed of a material having a higher etching tolerability para. [0099] – [0101].
See MPEP 2112:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

	Further regarding claim 5, the limitation “an etching solution used at a time of pattern-forming the first protection film than a material of the first protection film” can be considered a product-by-process limitation.  
	See MPEP 2113:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Regarding claim 6:
	Ko further teaches:
Claim 6:  The organic EL display device according to claim 1, 
	(see fig. 1) wherein the reflective electrode (110 may be a laminate of ITO/Ag/ITO at para. [0048])  includes a first conductive film (e.g. lower layer of ITO) disposed on an opposite side of the first reflective film (Ag) to a side on which the organic EL layer (140b, 140c) is disposed.
	It would have been obvious to one of ordinary skill in the art to form “the first protection film has a film thickness thicker than a film thickness of the first conductive film” because Ko teaches adjusting the thicknesses of the first protection film to adjust optical path lengths in each of the sub-pixels. “Thus, color purity and optical efficiency of visible rays generated by the sub-pixels are improved. As a result, picture quality of the organic light emitting display apparatus 100 is improved.”  See Ko at para. [0073].
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 18:
	It would have been obvious to one of ordinary skill in the art to have a low-level power supply voltage supplied to the transparent electrode based on Ko’s disclosure of voltage at para. [0006], also see para. [0068]. 

s 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, as applied to claim 1 above.

	Regarding claim 5:
	Chun teaches all the limitations of claim 1 above, and further teaches:
Claim 5:  The organic EL display device according to claim 1, 
	wherein the reflective electrode (110 may be a laminate at para. [0040]) further includes a first etching stopper layer (110a may be ITO at para. [0040]), and 
	the first etching stopper layer (11a) is formed between the first reflective film (110b) and the first protection film (114), fig. 9.

	Chun is silent the etching stopper layer “is formed of a material having a higher etching tolerability against an etching solution used at a time of pattern-forming the first protection film than a material of the first protection film”.
	However, it is inherent or obvious to one of ordinary skill in the art that in Chun’s the first etching stopper of ITO material “is formed of a material having a higher etching tolerability against an etching solution used at a time of pattern-forming the first protection film than a material of the first protection film” because Chun’s material for the etching stopper layer is identical or equivalent to the materials disclosed in Applicant’s specification at para. [0099] – [0101].
See MPEP 2112:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

	Further regarding claim 5, the limitation “an etching solution used at a time of pattern-forming the first protection film than a material of the first protection film” can be considered a product-by-process limitation.  
	See MPEP 2113:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Regarding claim 18:
	It would have been obvious to one of ordinary skill in the art to have a low-level power supply voltage supplied to the transparent electrode based on Chun’s disclosure of voltage at para. [0048].

s 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied to claim 1 above, in view of Seo et al., US Publication No. 2008/0135835 A1.

Regarding claim 7:
	Ko teaches all the limitations of claims 1 and 6 above, but does not expressly teach a switching element, a first wiring line and a contact hole.
	In an analogous art, Seo teaches:


    PNG
    media_image1.png
    348
    830
    media_image1.png
    Greyscale

Claim 7:  The organic EL display device according to claim 6, further comprising (see fig. 8C labeled above): 
	a switching element (e.g. transistor on right side) for pixel driving disposed for each pixel; 
	a first wiring line (e.g. wiring connected to source/drain of transistor on right side) formed in a layer identical to the layer of the switching element; and 
	an insulating film (e.g. insulating films labeled above in fig. 8C) which covers the switching element and the first wiring line, and on which the reflective electrode (e.g. first electrode stack includes reflective electrode at para. [0143] – [0144]) is layered, 
para. [0143] – [0144]), the transparent electrode (67) and films between the reflective electrode and the transparent electrode, is connected to the first wiring line (e.g. wiring connected to source/drain of transistor on right side) via a contact hole (e.g. contact hole labeled above in fig. 8C) formed in the above insulating film… See Seo at para. [0177]. 
 Preliminary Amendment Page 6 of 10	
	One of ordinary skill in the art modifying teachings of Ko with Seo to form a switching element connected to a first wiring line through a contact hole would find it obvious to form ”in the contact hole, a second conductive film formed in a layer identical to the layer of the first conductive film, a second reflective film formed in a layer identical to the layer of the first reflective film, and a second protection film formed in a layer identical to the layer of the first protection film are layered and disposed, and the second protection film has a film thickness thicker than a film thickness of the second conductive film”, as recited in the claim, because Seo teaches forming in the contact hole the plurality of layers that constitute the first electrode stack and Ko’s first electrode stack comprises a plurality of layers including a conductive film, reflective film and protection film as applied to claims 1 and 6 above.

	Seo further teaches:
Claim 17:  The organic EL display device according to claim 7, wherein the first wiring line is formed in a lattice pattern in the periphery of the reflective electrode.  (e.g. The first wiring line is connected to the source/drain of the transistor of a pixel.  Since a display as shown in fig. 6A includes a plurality of pixels, there are a plurality of first wiring lines connected to the plurality of transistors of each pixel and thus, a lattice pattern.)  See Seo at para. [0160] – [0163], [0166], [0189].

para. [0182] - [0183].

Claims 8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied to claim 1 above, in view of Shimoda et al., US Publication No. 2006/0098521 A1.

Regarding claims 8 and 14:
	Ko teaches all the limitations of claims 1 and 6 above, but does not expressly teach a second wiring line.
	In an analogous art, Shimoda teaches:
Claim 8:  The organic EL display device according to claim 6, further comprising (see fig. 8): 
	an insulating film (83) on which the reflective electrode (20a) is layered; 
	a second wiring line (51) including the reflective electrode, the transparent electrode (20c) and films (20b, OLED) between the reflective electrode and the transparent electrode, and disposed on the insulating film (83); and … See Shimoda at para. [0086] – [0104].
	 	
	One of ordinary skill in the art modifying teachings of Ko with Shimoda to form a second wiring layer would find it obvious to form ”a second protection film disposed on the second wiring line and formed in a layer identical to the layer of the first protection film, wherein the second wiring line includes a second reflective film formed in a layer identical to the layer of the first reflective film, and a second conductive film formed in a layer identical to the layer of the first conductive film”, as recited in the claim, because Shimoda teaches forming the second wiring layer (51) at the same time as the first electrode (20a) of the OLED (e.g. Shimoda at para. [0105]) and Ko’s first electrode comprises a plurality of layers including a conductive film, reflective film and protection film as applied to claims 1 and 6 above.

Regarding claim 16:
	Ko further teaches “wherein the reflective electrode includes a first conductive film disposed on the opposite side of the first reflective film to a side on which the organic EL layer is disposed” as applied to claim 6 above
	Shimoda further teaches (see fig. 8) 	a second wiring line (51) formed in a layer identical to the layer of the reflective electrode (20a); and 
	One of ordinary skill in the art modifying teachings of Ko with Shimoda to form a second wiring layer would find it obvious to form ” a second protection film formed in a layer identical to the layer of the first protection film, the second wiring line includes a second conductive film formed in a layer identical to the layer of the first conductive film, a second reflective film formed in a layer identical to the layer of the first reflective film, and a second etching stopper layer formed in a layer identical to the layer of the first etching stopper layer”, as recited in the claim, because Shimoda teaches forming the second wiring layer (51) at the same time as the first electrode (20a) of the OLED (e.g. Shimoda at para. [0105]) and Ko’s first electrode comprises a plurality of layers including a conductive film, reflective film, protection film and etching stopper as applied to claims 1 and 5 above.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Ko with the teachings of Shimoda because to form a second wiring (51) to enable a connection to supply lines.  See Shimoda at para. [0200].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 June 2021